DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to the amendment filed on 9/6/2022.  In the amendment, claim 3 has been amended, claims 1 & 2 have been cancelled, and claims 7-24 have been added.
The drawings and specification have been amended in response to the Drawings objection made in the previous office action.  These amendments have overcome the objection; therefore, the drawings objection has been withdrawn.
Allowable Subject Matter
Claims 3-12 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 3 was previously indicated as containing allowable subject matter and would be allowable if rewritten in independent form, which applicant did in the most recent amendment - see Non Final Rejection mailed on 6/6/2022 for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 14-17 and 20-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 14 and 20, Haibel, Jr. et al.’s clamp arm is used to read on the ‘protective sheath’ of claims 13 and 19 and, therefore, cannot also be used to read on the now claimed ‘clamp arm assembly’ introduced in claims 14 & 20.  Therefore, Haibel, Jr. et al. does not disclose, teach, or suggest both a protective sheath having a pad and a clamp arm assembly.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 13 and 19 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Haibel, Jr. et al. (US Pat. No. 6,254,623 B1).
Regarding claim 13, Haibel, Jr. et al. discloses a surgical instrument (Figs. 1 & 3), comprising: a transducer 94 (Fig. 1) configured to produce vibrations along a longitudinal axis; an ultrasonic blade 98 (Figs. 1 & 3) extending along the longitudinal axis and operably coupled to the transducer 94, wherein the ultrasonic blade 98 comprises a body having a proximal end and a distal end, wherein the distal end is movable along the longitudinal axis based on the vibrations produced by the transducer 94; and a protective sheath 42, 38 (Figs. 1 & 3 - examiner is interpreting ‘sheath’ based on applicant’s ‘sheath’ 520 shown in applicant’s drawings Figs. 23A-B which is referred to as the ‘protective sheath’, since elements 42, 38 of Haibel, Jr. et al. has a similar structure, it is considered to read on what applicant considers to be a ‘sheath’) comprising a proximal end and a distal end and disposed adjacent to the body 98, wherein the protective sheath 42, 38 further comprises a pad 44 (Fig. 3; column 5, lines 59-62) positioned toward the distal end of the protective sheath 42, 38 and located between the body 98 and the distal end of the protective sheath 42, 38 (Fig. 3), and where the protective sheath 42, 38 is longitudinally movable between a retracted position and a deployed position (actuating member 38 is attached to element 42 such that when element 38 is translated proximally, it pivots the element 42 toward the blade and then when released back to its unretracted position, element 42 moves back to the open position; column 6, lines 57-59).
Regarding claim 19, Haibel, Jr. et al. discloses a surgical instrument (Figs. 1 & 3), comprising: a transducer 94 (Fig. 1) configured to produce vibrations along a longitudinal axis; an ultrasonic blade 98 (Figs. 1 & 3) extending along the longitudinal axis and operably coupled to the transducer 94, wherein the ultrasonic blade 98 comprises a body having a proximal end and a distal end, wherein the distal end is movable along the longitudinal axis based on the vibrations produced by the transducer 94; and a fixed protective sheath 42 (Figs. 1 & 3 - examiner is interpreting ‘sheath’ based on applicant’s ‘sheath’ 520 shown in applicant’s drawings Figs. 23A-B which is referred to as the ‘protective sheath’, since element 42 of Haibel, Jr. et al. has a similar structure, it is considered to read on what applicant considers to be a ‘sheath’; further, element 42 remains in the same longitudinal position when pivoted between the open and closed positions, therefore, it is considered to be longitudinally fixed) comprising a proximal end and a distal end and disposed adjacent to the body 98, wherein the protective sheath 42 further comprises a pad 44 (Fig. 3; column 5, lines 59-62) positioned toward the distal end of the protective sheath 42 and located between the body 98 and the distal end of the protective sheath 42 (Fig. 3),
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 18 & 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haibel, Jr. et al. (US Pat. No. 6,254,623 B1) in view of Faller et al. (US Pub. No. 2006/0079879 A1).
Regarding claims 18 and 24, Haibel, Jr. et al. fail to explicitly disclose wherein the pad comprises polyimide.
However, Faller et al. teach a polyimide-composite clamp pad in an ultrasonic surgical clamp instrument since the polyimide-composite has a useful heat resistance of  about 800 degrees F to about 1200 degrees F as compared to other materials that have a lower heat threshold (paragraph [0084]).  It is considered that one of ordinary skill in the art at the time the invention was made would have found it useful/obvious to make the clamp pad in Haibel, Jr. et al,’s clamping assembly out of the polyimide-composite suggested and taught by Faller et al., since this material has a high heat resistance which would be helpful to avoid deterioration during the useful life of the instrument.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899. The examiner can normally be reached M-F 7:30a-3:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        November 14, 2022